ICJ_035_AerialIndicent1955_ISR_BGR_1958-12-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ISRAEL c. BULGARIE)

ORDONNANCE DU 17 DÉCEMBRE 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v. BULGARIA)

ORDER OF DECEMBER 17th, 1958
La présente ordonnance doit être citée comme suit:

« Affaire relative à l'incident aérien du 27 juillet 1955
(Israël c. Bulgarie},
Ordonnance du 17 décembre 1958: C. I. J. Recueil 1958, p. 163.»

This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(Israel v. Bulgaria),
Order of December 17th, 1958: I.C.J. Reports 1958, p. 163.”

 

N° de vente: 902
Sales number

 

 

 
163

COUR INTERNATIONALE DE JUSTICE
8
Le 17 décembre
Rôle général

F3 ANNÉE 1958

17 décembre 1958

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ISRAEL c. BULGARIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour;

Vu la requête introductive d'instance déposée au Greffe le
16 octobre 1957 par le Gouvernement d’Israël contre le Gouverne-
ment de la République populaire de Bulgarie;

Vu l’ordonnance du 26 novembre 1957 fixant au 2 juin 1958 la
date d’expiration du délai pour le dépôt du mémoire du Gouverne-
ment d'Israël;

Vu l'ordonnance du 27 janvier 1958 fixant au 9 décembre 1958 la
date d'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de Bulgarie; |

Vu le mémoire déposé par le Gouvernement d'Israël dans le
délai fixé;

Considérant que, le 6 décembre 1958, le Gouvernement de
Bulgarie a déposé un document énonçant certaines exceptions pré-
liminaires à la compétence de la Cour, soutenant que la requête est

4
164 INCIDENT AERIEN (ISRAEL C. BULGARIE) (ORD. I7 XII 58)

irrecevable et réservant le droit de développer le cas échéant
d’autres moyens d’irrecevabilité et d’incompétence;

Considérant que, par télégramme du 8 décembre 1958 parvenu
au Greffe le g décembre, le Gouvernement de Bulgarie a soumis a
titre subsidiaire certaines exceptions complémentaires 4 la compé-
tence de la Cour;

Considérant que ces deux documents sont parvenus au Greffe
dans le délai fixé pour le dépôt du contre-mémoire;

Considérant qu’en conséquence, en vertu des dispositions de
Varticle 62, paragraphe 3, du Réglement de la Cour, la procédure
sur le fond est suspendue et qu'il échet de fixer un délai dans
lequel la Partie adverse pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions préliminaires;

Fixe au 3 février 1959 la date d’expiration du délai dans lequel
le Gouvernement d'Israël pourra présenter un exposé écrit conte-
nant ses observations et conclusions sur les exceptions soulevées
par le Gouvernement de Bulgarie.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le dix-sept décembre mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respecti-
vement au Gouvernement d'Israël et au Gouvernement de la Répu-
blique populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
